FILED
                            NOT FOR PUBLICATION                              JAN 12 2012

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



DAWN E. SAMPLES,                                 No. 10-35586

              Plaintiff - Appellant,             D.C. No. 3:09-cv-06152-JO

  v.
                                                 MEMORANDUM *
COMMISSIONER OF SOCIAL
SECURITY ADMINISTRATION,

              Defendant - Appellee.



                   Appeal from the United States District Court
                             for the District of Oregon
                  Robert E. Jones, Senior District Judge, Presiding

                    Argued and Submitted November 18, 2011
                               Portland, Oregon

Before: FISHER, PAEZ, and CLIFTON, Circuit Judges.




       Dawn Samples appeals the district court’s judgment affirming the denial of

disability benefits by the Commissioner of the Social Security Administration. We

vacate in part and affirm in part, and remand for further proceedings.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo a

district court’s order upholding a decision by the Social Security Commissioner

that denies benefits to an applicant. Batson v. Comm’r of Soc. Sec. Admin., 359
F.3d 1190, 1193 (9th Cir. 2004).

      Samples challenges the Administrative Law Judge’s (ALJ) assessment of her

residual functional capacity (RFC), specifically his failure to incorporate a finding

made by Dr. James Wahl on a “check-off” form that Samples is moderately to

markedly limited in her “ability to accept instructions and respond appropriately to

criticism from supervisors.” “[A]n RFC that fails to take into account a claimant’s

limitations is defective.” Valentine v. Comm’r of Soc. Sec. Admin., 574 F.3d 685,

690 (9th Cir. 2009). The ALJ must determine a claimant’s limitations on the basis

of “all relevant evidence in the record.” Robbins v. Soc. Sec. Admin., 466 F.3d
880, 883 (9th Cir. 2006).

      Here, the ALJ erred by not including all of Samples’ limitations in his

assessment of her RFC. In particular, the ALJ’s assessment improperly ignored

Dr. Wahl’s description and diagnoses of a functional limitation on Samples’ ability

to accept instructions from supervisors and to respond appropriately to criticism

from supervisors, rendering the RFC defective. See Valentine, 574 F.3d at 690.




                                     Page 2 of 4
This limitation was not covered by the language in the RFC discussing Samples’

general difficulty with taking criticism in the workplace.

      Because the RFC was defective, the hypothetical question that the ALJ

posed to the vocational expert regarding Samples’ ability to find work in the

national economy was also defective and must be reformulated on remand to

include all of Samples’ limitations. See, e.g., id.; Embrey v. Bowen, 849 F.2d 418,

422 (9th Cir. 1988).

      The ALJ was required to consider Samples’ impairments in combination

throughout the disability determination process and determine if her impairments

met or equaled one of the listed impairments at 20 C.F.R. Part 404, Subpart P,

Appendix 1. See 20 C.F.R. § 404.1523; see also Lester v. Chater, 81 F.3d 821,

828 (9th Cir. 1995). The record reflects that the ALJ did so, even if he did not

discuss explicitly the interaction between her physical impairments and her mental

impairments. The ALJ not only noted that he was required to consider her

impairments in combination, but stated explicitly in two places that he had done so.

Additionally, Samples did not meet her burden of showing that her impairments,

alone or in combination, equal or meet one of the listed impairments. See Tackett

v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999). Therefore, the ALJ was not required

to discuss how the combined effects of Samples’ impairments might meet or equal


                                     Page 3 of 4
a listing. See Burch v. Barnhart, 400 F.3d 676, 683 (9th Cir. 2005); Lewis v. Apfel,

236 F.3d 503, 514 (9th Cir. 2001). We affirm the district court’s holding that this

argument lacks merit.

      The district court is directed to remand this case to the Commissioner for

proceedings consistent with this memorandum disposition. The parties shall bear

their own costs on appeal.

      AFFIRMED in part, VACATED in part, and REMANDED.




                                    Page 4 of 4